Keith, P.,
dissenting:
The opinion of the court concedes that the lien of appellant waB complete by the recordation of the deed. It concedes that there is no evidence that appellant had actual knowledge of the unauthorized act of the clerk. I am unable to see that there was any duty upon appellant to read or examine the deed of trust when returned to it by the clerk. It had, it is true, the “ means of knowing ” in the sense that it had the possession of the deed, but, as there was no duty which it owed to appellee to inspect that deed, no wrong can be imputed to it for its failure to do so, and it can, I think, in no proper sense be said that the bank “ permitted ” the record to remain uncorrected.
I feel constrained to dissent from the opinion of the,court.

Affirmed.